ACCEPTED
                                                                                              04-15-00623-CV
                                                                                  FOURTH COURT OF APPEALS
                                                                                       SAN ANTONIO, TEXAS
                                                                                         11/2/2015 4:25:46 PM
                                                                                               KEITH HOTTLE
                                                                                                       CLERK

                                      NO. 4-15-00623-CV
                             IN THE COURT OF APPEALS
                                                               FILED IN
                        FOR THE FOURTH DISTRICT OF TEXAS 4th COURT OF APPEALS
                                  AT SAN ANTONIO          SAN ANTONIO, TEXAS
                                                                     11/2/2015 4:25:46 PM
                                                                       KEITH E. HOTTLE
                        IN RE ESTATE OF MARJORIE A. CHILDS                   Clerk



                             On Appeal from Probate Court No 2,
                                   Bexar County, Texas


                    APPELLANT PAMELA ANN CHILD'S
            UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

       Pamela Ann Childs ask this Court to extend the time to file her brief.

                                      A. INTRODUCTION

       1.      Appellants are Pamela Ann Childs and Susan K. Addison; Appellee is

Mollie Ann Childs.

       2.      This is a permissive interlocutory appeal.

       3.      The parties have agreed to this motion.

       4.      On October 23, 2015, this Court granted permission to appeal from an

interlocutory order, and ordered Appellants to file their briefs on November 12,2015.

                           B. ARGUMENT AND AUTHORITIES

       5.      This Court has authority under Texas Rule of Appellate Procedure 38.6(d)

to extend the time to file a brief.

       6.      The record was filed, but when counsel for Appellant reviewed the record,

she discovered that the record is missing over 2,300 pages from Appellant's response to

Appellee's motion for summary judgment.
       7.     Accordingly, on October 30, Appellant requested the court clerk to file a

supplemental clerk's record, including the exhibits to Appellant's response to the motion

for summary judgment which were not included in the clerk's record filed with the Court.

A true and correct copy of the Request for Supplemental Record is attached hereto

marked Exhibit A.

       8.     Appellant cannot complete her brief-and              this Court cannot evaluate

whether the trial court erred in granting summary judgment-without              reviewing the

complete record that was before the trial court.

       9.     Apellant requests an extension oftime to file Appellant's briefuntil 20 days

after the complete record is filed.

                                          C.PRAYER

       10.    For these reasons, Appellant asks the Court to grant an extension of time to

file her brief until 20 days after the complete record is filed.

                                                Respectfully submitted,


                                                     /s/ Judith R. Blakeway
                                                Judith R. Blakeway
                                                State Bar No. 02434400
                                                STRASBURGER & PRICE, LLP
                                                300 Convent Street, Suite 900
                                                San Antonio, Texas 78205
                                                (210) 250-6004 Telephone
                                                (210) 258-2706 Facsimile
                                                judith.blakeway@strasburger.com

                                                ATTORNEYS FOR APPELLANT




                                               2
                                                 CERTIFICATE OF CONFERENCE

       On the 2nd day of November, 2015, the undersigned conferred with counsel for
Appellee Mollie Ann Childs and Appellant Susan K. Childs Addison, and they have no
opposition to this motion for extension oftime.


                                                                     lsi Judith R. Blakewav
                                                                  JUDITH R. BLAKEW AY


                                                   CERTIFICATE OF SERVICE


        I hereby certify that on the 2nd day of November, 2015, a true and correct copy of the
above and foregoing Motion to Extend Time to File Brief has been transmitted in accordance
with the requirement of the Texas Rules of Civil Procedure, addressed as follows:

                  Rudy A. Garza                                  Ben A. Wallis, III
                  rugar@hfgtx.com                                Ben A. Wallis Law PC
                  Charles M. Hornberger                          8200 IH 10 West #101
                  boxy@hfgtx.com                                 San Antonio, Texas 78230
                  David Jed Williams                             baw3(a)wallislawsa.com
                  j will iams(a)hfgtx. com
                  Stephanie L. Curette                           Attorneys for Defendant
                  scurette(a)hfgtx.com                           Susan Kaye Childs Addison
                  Hornberger Sheehan Fuller & Garza, Inc.
                  The Quarry Heights Building
                  7373 Broadway, Suite 300
                  San Antonio, Texas 78209
                  Telephone:        (210) 271-1700
                  Facsimile:        (210) 271-1730

                  Attorneys for Plaintiff Mollie Allen Childs




                                                                     lsi Judith R. Blakeway
                                                                  JUDITH R. BLAKEW AY




                                                             3
J   980820. J/SPSA/34092/0   J   0211 J 02 J 5
EXHIBIT A
                                                                                                                                                    ACCEPTED
                                                                                                                                                04-15-00623-CV
                                                                                                                                 FOURTH COURT OF APPEALS
                                                                                                                                       SAN ANTONIO, TEXAS
                                                                                                                                        10/30/2015 5:43:53 PM
                                                                                                                                                KEITH HOTTLE
                                                                                                                                                         CLERK




                                                       October 30, 2015




                                                                                           JUDITH R. BLAKEWAY
                                                                                           210.250.6001
                                                                                           judith.blakeway@strasburger.com



                               REQUEST FOR DOCUMENTS TO BE INCLUDED
                                  IN SUPPLEMENTAL CLERK'S RECORD


 TO:         Ms. Teresa Guerra
             Court Clerk, Probate Court No, 2
             100 Dolorosa, Room 117
             San Antonio, Texas 78205

 FR:         Judith R. Blakeway
             Attorney for Appellant, Pamela Ann Childs McCaskill

 RE:         Defendant's request for documents to be included in the clerk's record for Cause No.
             20 14-PC-0056; In the Estate of Marjorie A. Childs, Deceased, in the Probate Court No.2
             of Bexar County, Texas

         On October 2, 2015, Defendants filed a request for documents to be included in the
 Clerk's Record. Among the documents requested was Defendant Pamela Ann Child McCaskill's
 Response to Plaintiff s Cross Motion for Partial Summary Judgment and No Evidence Motion
 for Partial Summary Judgment, filed on September 11, 2015. Attached and e-filed with the
 response were the following exhibits which were not included in the Clerk's record filed with the
 Court:

       1. All deposition exhibits (Nos. 27-60) to Exhibit B (Transcript of July 29, 2015 deposition
          of Mollie Allen Childs). (Exhibits are linked to that transcript and can be easily accessed
          either by clicking on the highlighted exhibit numbers at page 4 of the transcript, or by
          clicking on the paper clip icon for attachments to the left of the screen).

       2. Remaining Parts 4 - 14 of Pamela McCaskill's response to Motion for Summary
          Judgment, which include the final portion of Exhibit E, as well as Exhibits F-L. (These
          missing chunks are designated separately on the court's docket as Parts 4-14 of Pamela
          McCaskill's response):

             Exhibit E: Transcript of June 26,2015                 deposition of Mike Donelson (beginning at Filing
             Part 4, marked p. 203);

                                                 Strasburger & Price, LLP
23~~tRh!lif.d:m:i~4D9¥j08'att~LUnio,Texas 78215- 1157 I 210.250.6000 tel I 210.250.6100                    fax    I   www.strasburger.com
    Austin     Collin County   Dallas   Houston   San Antonio   I New York I Washington,   D.C.     Mexico City- Strasburger   & Price,   se
Ms. Teresa Guerra
Court Clerk Probate Court No.2
October 30,2015
Page 2


             Exhibit F: Transcript of June 26, 2015 deposition of James Randy Beck, with Exhibits
             1-5;

             Exhibit G: Transcript of June 16, 2012 recorded conversation between Pamela
             McCaskill and Marjorie A. Childs;

             Exhibit H~ Documents produced by CPA Mike Donelson which were previously
             withheld as privileged;

             Exhibit I: 1993 Trust Agreement;

             Exhibit J: Plaintiff's original and amended responses to Defendant Pamela McCaskill's
             Request for Production;

             Exhibit K: Plaintiff's First Amended Petition and Answer to Counterclaims of Susan
             Kaye Addison and Pamela Ann Childs McCaskill;

             Exhibit L: Transcript of the August 20, 2015 deposition of Frances Perkins, with
             exhibits 1-5.

             1 am requesting that the Clerk's Record be supplemented with these exhibits.

       By copy of this letter, I am notifying all counsel of record of this request, as well as the
Court of Appeals.

                                                  Respectfully submitted,

                                                  STRASBURGER     & PRICE,   LLP


                                                  By: lsi Judith R. Blakeway
                                                      JUDITH   R. BLAKEWAY
                                                      State Bar No. 02434400
                                                      judith.blakeway@strasburger.com
                                                      2301 Broadway
                                                      San Antonio, Texas 78215
                                                      Telephone: (210) 250-6000
                                                      Facsimile: (210) 250-6100

                                                      ATTORNEYS FOR APPELLANT
                                                      PAMELA ANN CHILDS McCASKILL




1980643   1 SPSAiJ4092!O   102' 1030 15
Ms. Teresa Guerra
Court Clerk Probate Court No.2
October 30, 2015
Page 3


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of October, 2015, a true and correct copy of the
above and foregoing Request for Documents to be Included in the Clerk's Record has been
transmitted in accordance with the requirement of the Texas Rules of Civil Procedure, addressed
as follows:

        Rudy A. Garza                                 Ben A. Wallis, III
        rugar@hfgtx.com                               Ben A. Wallis Law PC
        Charles M. Hornberger                         8200IH 10 West #101
        boxy@hfgtx.com                                San Antonio, Texas 78230
        David Jed Williams                            baw3 (a),wallisJawsa.com
        jwilliams(@,hfgtx.com
        Stephanie L. Curette                          Attorneys for Defendant
        scurette!@hfgtx.com                           Susan Kaye Childs Addison
        Hornberger Sheehan Fuller & Garza, Inc.
        The Quarry Heights Building
        7373 Broadway, Suite 300
        San Antonio, Texas 78209
        Telephone:      (210) 271-1700
        Facsimile:      (210) 271-1730

        Attorneysfor Plaintiff Mollie Allen Childs


                                                      /s/ Judith R. Blakeway
                                                     Judith R. BJakeway